EXHIBIT 10.2

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT is made this 31ST day of October, 2003, between
ProLogis-North Carolina Limited Partnership (“Landlord”), and the Tenant named
below.

 

Tenant:    SalesLink Corporation Tenant’s representative, address, and phone
no.:   

Tom Shiels

425 Medford Street

Charlestown, MA 02129-1420

(617) 886-4800

Premises:    That portion of the Building, containing approximately 64,000
rentable square feet, as determined by Landlord, as shown on Exhibit A. Project:
   Park 100 Industrial Center, Building 29 Building:   

Park 100 Industrial Center, Building 29

7955 Zionsville Road

Indianapolis, IN 46268

Tenant’s Proportionate Share of Project:    50.00% Tenant’s Proportionate Share
of Building:    50.00% Lease Term:    Beginning on the Commencement Date and
ending on the last day of the 63rd full calendar month thereafter. Commencement
Date:    November 1, 2003 Initial Monthly Base Rent:    See Addendum 1 Base
Year:    2004 Security Deposit:    $14,880.00 Broker:    Colliers Turley Martin
Tucker Addenda:    1. Base Rent Adjustments; 2. Construction (Allowance
Amortized); 3. Cancellation Option; 4. Option to Expand at Existing Rate; 5.
Right of First Refusal; 6. One Renewal Option at Market; 7. Miscellaneous
Provisions; 8. HVAC Maintenance Contract; 9. Move-Out Conditions; 10. Assignment
& Subletting Consent Exhibits:    A. Site Plan; B. Floor Plan; C. Initial
Improvements Plan; D. Parking Plan

 



--------------------------------------------------------------------------------

1. Granting Clause. In consideration of the obligation of Tenant to pay rent as
herein provided and in consideration of the other terms, covenants, and
conditions hereof, Landlord leases to Tenant, and Tenant takes from Landlord,
the Premises, to have and to hold for the Lease Term, subject to the terms,
covenants and conditions of this Lease.

 

2. Acceptance of Premises. Tenant shall accept the Premises in its condition as
of the Commencement Date, subject to all applicable laws, ordinances,
regulations, covenants and restrictions. Landlord has made no representation or
warranty as to the suitability of the Premises for the conduct of Tenant’s
business, and Tenant waives any implied warranty that the Premises are suitable
for Tenant’s intended purposes. Except as provided in Paragraph 10, in no event
shall Landlord have any obligation for any defects in the Premises or any
limitation on its use. The taking of possession of the Premises shall be
conclusive evidence that Tenant accepts the Premises and that the Premises were
in good condition at the time possession was taken except for items that are
Landlord’s responsibility under Paragraph 10 and any punchlist items agreed to
in writing by Landlord and Tenant.

 

3. Use. The Premises shall be used only for the purpose of receiving, storing,
shipping and selling (but limited to wholesale sales) products, materials and
merchandise made and/or distributed by Tenant and for such other lawful purposes
as may be incidental thereto; provided, however, with Landlord’s prior written
consent, Tenant may also use the Premises for light manufacturing. Tenant shall
not conduct or give notice of any auction, liquidation, or going out of business
sale on the Premises. Tenant will use the Premises in a careful, safe and proper
manner and will not commit waste, overload the floor or structure of the
Premises or subject the Premises to use that would damage the Premises. Tenant
shall not permit any objectionable or unpleasant odors, smoke, dust, gas, noise,
or vibrations to emanate from the Premises, or take any other action that would
constitute a nuisance or would disturb, unreasonably interfere with, or endanger
Landlord or any tenants of the Project. Outside storage, including without
limitation, storage of trucks and other vehicles, is prohibited without
Landlord’s prior written consent. Tenant, at its sole expense, shall use and
occupy the Premises in compliance with all laws, including, without limitation,
the Americans With Disabilities Act, orders, judgments, ordinances, regulations,
codes, directives, permits, licenses, covenants and restrictions now or
hereafter applicable to the Premises (collectively, “Legal Requirements”). The
Premises shall not be used as a place of public accommodation under the
Americans With Disabilities Act or similar state statutes or local ordinances or
any regulations promulgated thereunder, all as may be amended from time to time.
Tenant shall, at its expense, make any alterations or modifications, within or
without the Premises, that are required by Legal Requirements related to
Tenant’s use or occupation of the Premises. Tenant will not use or permit the
Premises to be used for any purpose or in any manner that would void Tenant’s or
Landlord’s insurance, increase the insurance risk, or cause the disallowance of
any sprinkler credits. If any increase in the cost of any insurance on the
Premises or the Project is caused by Tenant’s use or occupation of the Premises,
or because Tenant vacates the Premises, then Tenant shall pay the amount of such
increase to Landlord. Any occupation of the Premises by Tenant prior to the
Commencement Date shall be subject to all obligations of Tenant under this Lease
(other than Base Rent, which, in accordance with Addendum 1 hereto, shall not be
owed by Tenant until the fourth month after the Commencement Date).

 

4. Base Rent. Tenant shall pay Base Rent in the amount set forth above. Base
Rent for the fourth month after the Commencement Date and the Security Deposit
shall be due and payable on the date hereof, and Tenant promises to pay to
Landlord in advance, without demand, deduction or set-off, subject to Addendum 1
hereto, monthly installments of Base Rent on or before the first day of each
calendar month succeeding the fourth month after the Commencement Date. Payments
of Base Rent for any fractional calendar month shall be prorated. All payments
required to be made by Tenant to Landlord hereunder (or to such other party as
Landlord may from time to time specify in writing) shall be made, at Tenant’s
election, by check or Electronic Fund Transfer (“EFT”) of immediately available
federal funds at such place, within the continental United States, as Landlord
may from time to time designate to Tenant in writing. The obligation of Tenant
to pay Base Rent and other sums to Landlord and the obligations of Landlord
under this Lease are independent obligations. Tenant shall have no right at any
time to abate, reduce, or set-off any rent due hereunder except as may be
expressly provided in this Lease. If Tenant is delinquent in any monthly
installment of Base Rent or of estimated Excess Operating Expenses (as
hereinafter defined) for more than 5 business days, Tenant shall pay to Landlord
on demand a late charge equal to 8 percent of such delinquent sum. The provision
for such late charge shall be in addition to all of Landlord’s other rights and
remedies hereunder or at law and shall not be construed as a penalty.

 

5. Security Deposit. The Security Deposit shall be held by Landlord as security
for the performance of Tenant’s obligations under this Lease. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Upon each occurrence of an Event of Default
(hereinafter defined), Landlord may

 

2



--------------------------------------------------------------------------------

use all or part of the Security Deposit to pay delinquent payments due under
this Lease, and the cost of any damage, injury, expense or liability caused by
such Event of Default, without prejudice to any other remedy provided herein or
provided by law. Tenant shall pay Landlord on demand the amount that will
restore the Security Deposit to its original amount. Landlord’s obligation
respecting the Security Deposit is that of a debtor, not a trustee; no interest
shall accrue thereon. The Security Deposit shall be the property of Landlord,
but shall be paid to Tenant when Tenant’s obligations under this Lease have been
completely fulfilled. Landlord shall be released from any obligation with
respect to the Security Deposit upon transfer of this Lease and the Premises to
a person or entity assuming Landlord’s obligations under this Paragraph 5,
(conditioned upon the Security Deposit also being transferred by Landlord to
such transferee).

 

6. Operating Expense Payments. During each month of the Lease Term subsequent to
the Base Year, on the same date that Base Rent is due, Tenant shall pay Landlord
an amount equal to 1/12 of the annual cost, as reasonably estimated by Landlord
from time to time, of Tenant’s Proportionate Share (hereinafter defined) of
Excess Operating Expenses for the Project. Payments thereof for any fractional
calendar month shall be prorated. The term “Excess Operating Expenses” means
Operating Expenses for the applicable year in excess of Operating Expenses for
the Base Year. The term “Operating Expenses” means all costs and expenses
incurred by Landlord with respect to the ownership, maintenance, and operation
of the Project including, but not limited to costs of: Taxes (hereinafter
defined) and fees payable to tax consultants and attorneys for consultation and
contesting taxes; insurance; utilities; maintenance, repair and replacement of
all portions of the Project, including without limitation, paving and parking
areas, roads, roofs (including the roof membrane), alleys, and driveways,
mowing, landscaping, snow removal, exterior painting, utility lines, heating,
ventilation and air conditioning systems, lighting, electrical systems and other
mechanical and building systems; amounts paid to contractors and subcontractors
for work or services performed in connection with any of the foregoing; charges
or assessments of any association to which the Project is subject; property
management fees payable to a property manager, including any affiliate of
Landlord, or if there is no property manager, an administration fee of 15
percent of the total amount of Operating Expenses; security services, if any;
trash collection, sweeping and removal; and additions or alterations made by
Landlord to the Project or the Building in order to comply with Legal
Requirements (other than those expressly required herein to be made by Tenant)
or that are appropriate to the continued operation of the Project or the
Building as a bulk warehouse facility in the market area, provided that the cost
of additions or alterations that are required to be capitalized for federal
income tax purposes shall be amortized on a straight line basis over a period
equal to the lesser of the useful life thereof for federal income tax purposes
or 10 years. Operating Expenses do not include costs, expenses, depreciation or
amortization for capital repairs and capital replacements required to be made by
Landlord under Paragraph 10 of this Lease, debt service under mortgages or
ground rent under ground leases, costs of restoration to the extent of net
insurance proceeds received by Landlord with respect thereto, leasing
commissions, or the costs of renovating space for tenants.

 

If Tenant’s total payments of Operating Expenses for any year are less than
Tenant’s Proportionate Share of Excess Operating Expenses for such year, then
Tenant shall pay the difference to Landlord within 30 days after demand, and if
more, then Landlord shall retain such excess and credit it against Tenant’s next
payments. For purposes of calculating Tenant’s Proportionate Share of Excess
Operating Expenses, a year shall mean a calendar year except the last year,
which shall end on the expiration of this Lease. For purposes of calculating
Excess Operating Expenses for the last year of the Lease Term, Operating
Expenses for the Base Year shall be reduced proportionately based upon the
number of days that this Lease is in effect during such last year. With respect
to Operating Expenses which Landlord allocates to the entire Project, Tenant’s
“Proportionate Share” shall be the percentage set forth on the first page of
this Lease as Tenant’s Proportionate Share of the Project as reasonably adjusted
by Landlord in the future for changes in the physical size of the Premises or
the Project; and, with respect to Operating Expenses which Landlord allocates
only to the Building, Tenant’s “Proportionate Share” shall be the percentage set
forth on the first page of this Lease as Tenant’s Proportionate Share of the
Building as reasonably adjusted by Landlord in the future for changes in the
physical size of the Premises or the Building. Landlord may equitably increase
Tenant’s Proportionate Share for any item of expense or cost reimbursable by
Tenant that relates to a repair, replacement, or service that benefits only the
Premises or only a portion of the Project or Building that includes the Premises
or that varies with occupancy or use.

 

7. Utilities. Tenant shall pay for all water, gas, electricity, heat, light,
power, telephone, sewer, sprinkler services, refuse and trash collection, and
other utilities and services used on the Premises, all maintenance charges for
utilities, and any storm sewer charges or other similar charges for utilities
imposed by any governmental entity or utility provider, together with any taxes,
penalties, surcharges or the like pertaining to Tenant’s use of the Premises.
Landlord may cause at Tenant’s expense any utilities to be separately metered or
charged directly to Tenant by the provider. Tenant shall pay its share of all
charges for jointly metered utilities based upon consumption, as reasonably
determined

 

3



--------------------------------------------------------------------------------

by Landlord. No interruption or failure of utilities shall result in the
termination of this Lease or the abatement of rent. Tenant agrees to limit use
of water and sewer for normal restroom use.

 

8. Taxes. Landlord shall pay all taxes, assessments and governmental charges
(collectively referred to as “Taxes”) that accrue against the Project during the
Lease Term, which shall be included as part of the Operating Expenses charged to
Tenant. Landlord may contest by appropriate legal proceedings the amount,
validity, or application of any Taxes or liens thereof. All capital levies or
other taxes assessed or imposed on Landlord upon the rents payable to Landlord
under this Lease and any franchise tax, any excise, transaction, sales or
privilege tax, assessment, levy or charge measured by or based, in whole or in
part, upon such rents from the Premises and/or the Project or any portion
thereof shall be paid by Tenant to Landlord monthly in estimated installments or
upon demand, at the option of Landlord, as additional rent; provided, however,
in no event shall Tenant be liable for any net income taxes imposed on Landlord
unless such net income taxes are in substitution for any real property taxes
payable hereunder. If any such tax or excise is levied or assessed directly
against Tenant, then Tenant shall be responsible for and shall pay the same at
such times and in such manner as the taxing authority shall require. Tenant
shall be liable for all taxes levied or assessed against any personal property
or fixtures placed in the Premises, whether levied or assessed against Landlord
or Tenant.

 

9. Insurance. Landlord shall maintain all risk property insurance covering the
full replacement cost of the Building. Landlord may, but is not obligated to,
maintain such other insurance and additional coverages as it may deem necessary,
including, but not limited to, commercial liability insurance and rent loss
insurance. All such insurance shall be included as part of the Operating
Expenses charged to Tenant. The Project or Building may be included in a blanket
policy (in which case the cost of such insurance allocable to the Project or
Building will be determined by Landlord based upon the insurer’s cost
calculations). Tenant shall also reimburse Landlord for any increased premiums
or additional insurance which Landlord reasonably deems necessary as a result of
Tenant’s use of the Premises.

 

Tenant, at its expense, shall maintain during the Lease Term: all risk property
insurance covering the full replacement cost of all property and improvements
installed or placed in the Premises by Tenant at Tenant’s expense; worker’s
compensation insurance with no less than the minimum limits required by law;
employer’s liability insurance with such limits as required by law; and
commercial liability insurance, with a minimum limit of $1,000,000 per
occurrence and a minimum umbrella limit of $1,000,000, for a total minimum
combined general liability and umbrella limit of $2,000,000 (together with such
additional umbrella coverage as Landlord may reasonably require) for property
damage, personal injuries, or deaths of persons occurring in or about the
Premises. Landlord may from time to time require reasonable increases in any
such limits. The commercial liability policies shall name Landlord as an
additional insured, insure on an occurrence and not a claims-made basis, be
issued by insurance companies which are reasonably acceptable to Landlord, not
be cancelable unless 30 days’ prior written notice shall have been given to
Landlord (other than upon expiration or termination of this Lease), contain a
hostile fire endorsement and a contractual liability endorsement and provide
primary coverage to Landlord (any policy issued to Landlord providing duplicate
or similar coverage shall be deemed excess over Tenant’s policies). Such
policies or certificates thereof shall be delivered to Landlord by Tenant upon
commencement of the Lease Term and upon each renewal of said insurance.

 

The all risk property insurance obtained by Landlord and Tenant shall include a
waiver of subrogation by the insurers and all rights based upon an assignment
from its insured, against Landlord or Tenant, their officers, directors,
employees, managers, agents, invitees and contractors, in connection with any
loss or damage thereby insured against. Neither party nor its officers,
directors, employees, managers, agents, invitees or contractors shall be liable
to the other for loss or damage caused by any risk coverable by all risk
property insurance, and each party waives any claims against the other party,
and its officers, directors, employees, managers, agents, invitees and
contractors for such loss or damage. The failure of a party to insure its
property shall not void this waiver. Landlord and its agents, employees and
contractors shall not be liable for, and Tenant hereby waives all claims against
such parties for, business interruption and losses occasioned thereby sustained
by Tenant or any person claiming through Tenant resulting from any accident or
occurrence in or upon the Premises or the Project from any cause whatsoever,
including without limitation, damage caused in whole or in part, directly or
indirectly, by the negligence of Landlord or its agents, employees or
contractors.

 

10. Landlord’s Repairs. Landlord shall maintain, at its expense, the structural
soundness of the roof, foundation, and exterior walls of the Building in good
repair, reasonable wear and tear and uninsured losses and damages caused by
Tenant, its agents and contractors excluded. The term “walls” as used in this
Paragraph 10 shall not include windows, glass or plate glass, doors or overhead
doors, special store fronts, dock bumpers, dock plates or levelers, or

 

4



--------------------------------------------------------------------------------

office entries. Tenant shall promptly give Landlord written notice of any repair
required by Landlord pursuant to this Paragraph 10, after which Landlord shall
have a reasonable opportunity to repair.

 

11. Tenant’s Repairs. Landlord, at Tenant’s expense as provided in Paragraph 6,
shall maintain in good repair and condition the parking areas and other common
areas of the Building, including, but not limited to driveways, alleys,
landscape and grounds surrounding the Premises. Subject to Landlord’s obligation
in Paragraph 10 and subject to Paragraphs 9 and 15, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises and all areas, improvements and systems exclusively serving the
Premises including, without limitation, dock and loading areas, truck doors,
plumbing, water and sewer lines up to points of common connection, fire
sprinklers and fire protection systems, entries, doors, ceilings, windows,
interior walls, and the interior side of demising walls, and heating,
ventilation and air conditioning systems. Such repair and replacements include
capital expenditures and repairs whose benefit may extend beyond the Term.
Heating, ventilation and air conditioning systems and other mechanical and
building systems serving the Premises shall be maintained at Tenant’s expense
pursuant to maintenance service contracts entered into by Tenant or, at
Landlord’s election, by Landlord. The scope of services and contractors under
such maintenance contracts shall be reasonably approved by Landlord. At
Landlord’s request, Tenant shall enter into a joint maintenance agreement with
any railroad that services the Premises. If Tenant fails to perform any repair
or replacement for which it is responsible, Landlord may perform such work and
be reimbursed by Tenant within 10 days after demand therefor. Subject to
Paragraphs 9 and 15, Tenant shall bear the full cost of any repair or
replacement to any part of the Building or Project that results from damage
caused by Tenant, its agents, contractors, or invitees and any repair that
benefits only the Premises.

 

12. Tenant-Made Alterations and Trade Fixtures. Any alterations, additions, or
improvements made by or on behalf of Tenant to the Premises (“Tenant-Made
Alterations”) shall be subject to Landlord’s prior written consent, which
consent shall not be unreasonably withheld, delayed or conditioned, provided
that such alteration does not materially affect the structure or the roof of the
Building, modify the exterior of the Building, or modify the utility systems of
the Project. Tenant shall cause, at its expense, all Tenant-Made Alterations to
comply with insurance requirements and with Legal Requirements and shall
construct at its expense any alteration or modification required by Legal
Requirements as a result of any Tenant-Made Alterations. All Tenant-Made
Alterations shall be constructed in a good and workmanlike manner by contractors
reasonably acceptable to Landlord and only good grades of materials shall be
used. All plans and specifications for any Tenant-Made Alterations shall be
submitted to Landlord for its approval. Landlord may monitor construction of the
Tenant-Made Alterations. Tenant shall reimburse Landlord for its reasonable
costs in reviewing plans and specifications and in monitoring construction.
Landlord’s right to review plans and specifications and to monitor construction
shall be solely for its own benefit, and Landlord shall have no duty to see that
such plans and specifications or construction comply with applicable laws,
codes, rules and regulations. Tenant shall provide Landlord with the identities
and mailing addresses of all persons performing work or supplying materials,
prior to beginning such construction, and Landlord may post on and about the
Premises notices of non-responsibility pursuant to applicable law. Tenant shall
furnish security or make other arrangements satisfactory to Landlord to assure
payment for the completion of all work free and clear of liens and shall provide
certificates of insurance for worker’s compensation and other coverage in
amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction. Upon completion of any Tenant-Made Alterations, Tenant shall
deliver to Landlord sworn statements setting forth the names of all contractors
and subcontractors who did work on the Tenant-Made Alterations and final lien
waivers from all such contractors and subcontractors. Upon surrender of the
Premises, all Tenant-Made Alterations and any leasehold improvements constructed
by Landlord or Tenant shall remain on the Premises as Landlord’s property,
except to the extent Landlord requires removal at Tenant’s expense of any such
items or Landlord and Tenant have otherwise agreed in writing in connection with
Landlord’s consent to any Tenant-Made Alterations. Tenant shall repair any
damage caused by such removal.

 

Tenant, at its own cost and expense and without Landlord’s prior approval, may
erect such shelves, bins, machinery and trade fixtures (collectively “Trade
Fixtures”) in the ordinary course of its business provided that such items do
not alter the basic character of the Premises, do not overload or damage the
Premises, and may be removed without injury to the Premises, and the
construction, erection, and installation thereof complies with all Legal
Requirements and with Landlord’s requirements set forth above. Upon surrender of
the Premises, Tenant shall remove its Trade Fixtures and shall repair any damage
caused by such removal.

 

13. Signs. Tenant shall not make any changes to the exterior of the Premises,
install any exterior lights, decorations, balloons, flags, pennants, banners, or
painting, or erect or install any signs, windows or door lettering,

 

5



--------------------------------------------------------------------------------

placards, decorations, or advertising media of any type which can be viewed from
the exterior of the Premises, without Landlord’s prior written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. Upon
surrender or vacation of the Premises, Tenant shall have removed all signs and
repair, paint, and/or replace the building facia surface to which its signs are
attached. Tenant shall obtain all applicable governmental permits and approvals
for sign and exterior treatments. All signs, decorations, advertising media,
blinds, draperies and other window treatment or bars or other security
installations visible from outside the Premises shall be subject to Landlord’s
approval and conform in all respects to Landlord’s requirements, which approval
shall not be unreasonably withheld, delayed or conditioned.

 

14. Parking. Tenant shall be entitled to park at least 55 automobiles in common
with other tenants of the Project in those areas designated for nonreserved
parking. Landlord may allocate parking spaces among Tenant and other tenants in
the Project if Landlord determines that such parking facilities are becoming
crowded. Landlord shall not be responsible for enforcing Tenant’s parking rights
against any third parties.

 

15. Restoration. If at any time during the Lease Term the Premises are damaged
by a fire or other casualty, Landlord shall notify Tenant within 60 days after
such damage as to the amount of time Landlord reasonably estimates it will take
to restore the Premises. If the restoration time is reasonably estimated to
exceed 6 months, either Landlord or Tenant may elect to terminate this Lease
upon notice to the other party given no later than 30 days after Landlord’s
notice. If neither party elects to terminate this Lease or if Landlord
reasonably estimates that restoration will take 6 months or less, then, subject
to receipt of sufficient insurance proceeds, Landlord shall promptly restore the
Premises excluding the improvements installed by Tenant or by Landlord and paid
by Tenant, subject to delays arising from the collection of insurance proceeds
or from Force Majeure events. Tenant at Tenant’s expense shall promptly perform,
subject to delays arising from the collection of insurance proceeds, or from
Force Majeure events, all repairs or restoration not required to be done by
Landlord and shall promptly re-enter the Premises and commence doing business in
accordance with this Lease. Notwithstanding the foregoing, either party may
terminate this Lease if the Premises are damaged during the last year of the
Lease Term and Landlord reasonably estimates that it will take more than one
month to repair such damage. Base Rent and Operating Expenses shall be abated
for the period of repair and restoration in the proportion which the area of the
Premises, if any, which is not usable by Tenant bears to the total area of the
Premises. Such abatement shall be the sole remedy of Tenant, and except as
provided herein, Tenant waives any right to terminate the Lease by reason of
damage or casualty loss.

 

16. Condemnation. If any part of the Premises or the Project should be taken for
any public or quasi-public use under governmental law, ordinance, or regulation,
or by right of eminent domain, or by private purchase in lieu thereof (a
“Taking” or “Taken”), and the Taking would prevent or materially interfere with
Tenant’s use of the Premises or in Landlord’s judgment would materially
interfere with or impair its ownership or operation of the Project, then upon
written notice by Landlord this Lease shall terminate and Base Rent shall be
apportioned as of said date. If part of the Premises shall be Taken, and this
Lease is not terminated as provided above, the Base Rent payable hereunder
during the unexpired Lease Term shall be reduced to such extent as may be fair
and reasonable under the circumstances. In the event of any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award. Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s Trade Fixtures, if a separate award for such items is made to Tenant.

 

17. Assignment and Subletting. Without Landlord’s prior written consent (which
consent shall not be unreasonably withheld, delayed or conditioned pursuant to
the provisions of Addendum 10 attached hereto), Tenant shall not assign this
Lease or sublease the Premises or any part thereof or mortgage, pledge, or
hypothecate its leasehold interest or grant any concession or license within the
Premises and any attempt to do any of the foregoing shall be void and of no
effect. For purposes of this paragraph, a transfer of the ownership interests
controlling Tenant shall be deemed an assignment of this Lease unless such
ownership interests are publicly traded or unless such transfer is to a Tenant
Affiliate (as defined below). Notwithstanding the above, Tenant may assign or
sublet the Premises, or any part thereof, to any entity controlling Tenant,
controlled by Tenant or under common control with Tenant (a “Tenant Affiliate”),
without the prior written consent of Landlord. Tenant shall reimburse Landlord
for all of Landlord’s reasonable out-of-pocket expenses in connection with any
assignment or sublease. Upon Landlord’s receipt of Tenant’s written request to
assign or sublet the Premises, or any part thereof (other than to a Tenant
Affiliate), Landlord may, by giving written notice to

 

6



--------------------------------------------------------------------------------

Tenant within 10 business days after receipt of Tenant’s notice, terminate this
Lease with respect to the space described in Tenant’s notice, as of the date
specified in Tenant’s notice for the commencement of the proposed assignment or
sublease.

 

Notwithstanding any assignment or subletting, Tenant and any guarantor or surety
of Tenant’s obligations under this Lease shall at all times remain fully
responsible and liable for the payment of the rent and for compliance with all
of Tenant’s other obligations under this Lease (regardless of whether Landlord’s
approval has been obtained for any such assignments or sublettings). In the
event that the rent due and payable by a sublessee or assignee (or a combination
of the rental payable under such sublease or assignment plus any bonus or other
consideration therefor or incident thereto) exceeds the rental payable under
this Lease, then Tenant shall be bound and obligated to pay Landlord as
additional rent hereunder 50% of such excess rental and other excess
consideration within 10 days following receipt thereof by Tenant.

 

If this Lease be assigned or if the Premises be subleased (whether in whole or
in part) or in the event of the mortgage, pledge, or hypothecation of Tenant’s
leasehold interest or grant of any concession or license within the Premises or
if the Premises be occupied in whole or in part by anyone other than Tenant,
then upon a default by Tenant hereunder Landlord may collect rent from the
assignee, sublessee, mortgagee, pledgee, party to whom the leasehold interest
was hypothecated, concessionee or licensee or other occupant and, except to the
extent set forth in the preceding paragraph, apply the amount collected to the
next rent payable hereunder; and all such rentals collected by Tenant shall be
held in trust for Landlord and immediately forwarded to Landlord. No such
transaction or collection of rent or application thereof by Landlord, however,
shall be deemed a waiver of these provisions or a release of Tenant from the
further performance by Tenant of its covenants, duties, or obligations
hereunder.

 

18. Indemnification. Except for intentional acts or omissions or the negligence
of Landlord, its directors, officers, agents, employees, contractors, invitees
or licensees, and to the extent permitted by law, Tenant agrees to indemnify,
defend and hold harmless Landlord, and Landlord’s agents, employees and
contractors, from and against any and all losses, liabilities, damages, costs
and expenses (including attorneys’ fees) resulting from claims by third parties
for injuries to any person and damage to or theft or misappropriation or loss of
property occurring in or about the Project and arising from the use and
occupancy of the Premises or from any activity, work, or thing done, permitted
or suffered by Tenant in or about the Premises or due to any other act or
omission of Tenant, its subtenants, assignees, invitees, employees, contractors
and agents. The furnishing of insurance required hereunder shall not be deemed
to limit Tenant’s obligations under this Paragraph 18.

 

19. Inspection and Access. Upon reasonable prior notice to Tenant (except in the
case of an emergency) and subject to and in compliance with any and all
reasonable security procedures required of or by Tenant’s customers (except in
the case of an emergency), Landlord and its agents, representatives, and
contractors may, upon prior notice to Tenant and with a Tenant designated by
Tenant (except in the case of an emergency), enter the Premises at any
reasonable time to inspect the Premises and to make such repairs as may be
required or permitted pursuant to this Lease and for any other business purpose.
Subject to the foregoing sentence, Landlord and Landlord’s representatives may
enter the Premises during business hours for the purpose of showing the Premises
to prospective purchasers and, during the last year of the Lease Term, to
prospective tenants. Landlord may erect a suitable sign on the Premises stating
the Premises are available to let or that the Project is available for sale.
Landlord may grant easements, make public dedications, designate common areas
and create restrictions on or about the Premises, provided that no such
easement, dedication, designation or restriction materially interferes with
Tenant’s use or occupancy of the Premises. At Landlord’s request, Tenant shall
execute such instruments as may be necessary for such easements, dedications or
restrictions.

 

20. Quiet Enjoyment. If Tenant shall perform all of the covenants and agreements
herein required to be performed by Tenant, Tenant shall, subject to the terms of
this Lease, at all times during the Lease Term, have peaceful and quiet
enjoyment of the Premises against any person claiming by, through or under
Landlord.

 

21. Surrender. Upon termination of the Lease Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, broom clean, ordinary wear and tear and casualty
loss and condemnation covered by Paragraphs 15 and 16 excepted. Any Trade
Fixtures, Tenant-Made Alterations and property not so removed by Tenant as
permitted or required herein shall be deemed abandoned and may be stored,
removed, and disposed of by Landlord at Tenant’s expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord’s retention and
disposition of such property. All obligations hereunder not fully performed as
of the termination of the Lease Term shall survive the termination of the Lease
Term, including without

 

7



--------------------------------------------------------------------------------

limitation, indemnity obligations, payment obligations with respect to Excess
Operating Expenses and all obligations concerning the condition and repair of
the Premises.

 

22. Holding Over. If Tenant retains possession of the Premises after the
termination of the Lease Term, unless otherwise agreed in writing, such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal option or other similar right or option) shall be applicable during
such holdover period, except that Tenant shall pay Landlord from time to time,
upon demand, as Base Rent for the holdover period, an amount equal to 150% of
the Base Rent in effect on the termination date, computed on a monthly basis for
each month or part thereof during such holding over. All other payments shall
continue under the terms of this Lease. In addition, Tenant shall be liable for
all damages incurred by Landlord as a result of such holding over. No holding
over by Tenant, whether with or without consent of Landlord, shall operate to
extend this Lease except as otherwise expressly provided, and this Paragraph 22
shall not be construed as consent for Tenant to retain possession of the
Premises.

 

23. Events of Default. Each of the following events shall be an event of default
(“Event of Default”) by Tenant under this Lease:

 

(i) Tenant shall fail to pay any installment of Base Rent or any other payment
required herein when due, and such failure shall continue for a period of 5
business days from the date such payment was due.

 

(ii) Tenant or any guarantor or surety of Tenant’s obligations hereunder shall
(A) make a general assignment for the benefit of creditors; (B) commence any
case, proceeding or other action seeking to have an order for relief entered on
its behalf as a debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts or seeking appointment of a receiver, trustee, custodian or
other similar official for it or for all or of any substantial part of its
property (collectively a “proceeding for relief”); (C) become the subject of any
proceeding for relief which is not dismissed within 60 days of its filing or
entry; or (D) die or suffer a legal disability (if Tenant, guarantor, or surety
is an individual) or be dissolved or otherwise fail to maintain its legal
existence (if Tenant, guarantor or surety is a corporation, partnership or other
entity).

 

(iii) Any insurance required to be maintained by Tenant pursuant to this Lease
shall be cancelled or terminated or shall expire or shall be reduced or
materially changed, except, in each case, as permitted in this Lease.

 

(iv) Tenant shall not occupy or shall vacate the Premises or shall fail to
continuously operate its business at the Premises for the permitted use set
forth herein, whether or not Tenant is in monetary or other default under this
Lease. Tenant’s vacating of the Premises shall not constitute an Event of
Default if, prior to vacating the Premises, Tenant has made arrangements
reasonably acceptable to Landlord to (a) insure that Tenant’s insurance for the
Premises will not be voided or cancelled with respect to the Premises as a
result of such vacancy, (b) insure that the Premises are secured and not subject
to vandalism, and (c) insure that the Premises will be properly maintained after
such vacation. Tenant shall inspect the Premises at least once each month and
report monthly in writing to Landlord on the condition of the Premises.

 

(v) There shall occur any assignment, subleasing or other transfer of Tenant’s
interest in or with respect to this Lease except as otherwise permitted in this
Lease.

 

(vi) Tenant shall fail to discharge any lien placed upon the Premises in
violation of this Lease within 30 days after Tenant becomes aware that any such
lien or encumbrance is filed against the Premises.

 

(vii) Tenant shall fail to comply with any provision of this Lease other than
those specifically referred to in this Paragraph 23, and except as otherwise
expressly provided herein, such default shall continue for more than 30 days
after Landlord shall have given Tenant written notice of such default (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days then after such period of time as is reasonably
necessary not to exceed 90 days).

 

8



--------------------------------------------------------------------------------

24. Landlord’s Remedies. Upon each occurrence of an Event of Default and so long
as such Event of Default shall be continuing, Landlord may at any time
thereafter at its election: terminate this Lease or Tenant’s right of
possession, (but Tenant shall remain liable as hereinafter provided) and/or
pursue any other remedies at law or in equity. Upon the termination of this
Lease or termination of Tenant’s right of possession, it shall be lawful for
Landlord, without formal demand or notice of any kind, to re-enter the Premises
by summary dispossession proceedings or any other action or proceeding
authorized by law and to remove Tenant and all persons and property therefrom.
If Landlord re-enters the Premises, Landlord shall have the right to keep in
place and use, or remove and store, all of the furniture, fixtures and equipment
at the Premises.

 

If Landlord terminates this Lease, Landlord may recover from Tenant the sum of:
all Base Rent and all other amounts accrued hereunder to the date of such
termination; the cost of reletting the whole or any part of the Premises,
including without limitation brokerage fees and/or leasing commissions incurred
by Landlord, and costs of removing and storing Tenant’s or any other occupant’s
property, repairing, altering, remodeling, or otherwise putting the Premises
into condition acceptable to a new tenant or tenants, and all reasonable
expenses incurred by Landlord in pursuing its remedies, including reasonable
attorneys’ fees and court costs; and the excess of the then present value of the
Base Rent and other amounts payable by Tenant under this Lease as would
otherwise have been required to be paid by Tenant to Landlord during the period
following the termination of this Lease measured from the date of such
termination to the expiration date stated in this Lease, over the present value
of any net amounts which Tenant establishes Landlord can reasonably expect to
recover by reletting the Premises for such period, taking into consideration the
availability of acceptable tenants and other market conditions affecting
leasing. Such present values shall be calculated at a discount rate equal to the
90-day U.S. Treasury bill rate at the date of such termination.

 

If Landlord terminates Tenant’s right of possession (but not this Lease),
Landlord may, but shall be under no obligation to, relet the Premises for the
account of Tenant for such rent and upon such terms as shall be satisfactory to
Landlord without thereby releasing Tenant from any liability hereunder and
without demand or notice of any kind to Tenant. For the purpose of such
reletting Landlord is authorized to make any repairs, changes, alterations, or
additions in or to the Premises as Landlord deems reasonably necessary or
desirable. If the Premises are not relet, then Tenant shall pay to Landlord as
damages a sum equal to the amount of the rental reserved in this Lease for such
period or periods, plus the cost of recovering possession of the Premises
(including attorneys’ fees and costs of suit), the unpaid Base Rent and other
amounts accrued hereunder at the time of repossession, and the costs incurred in
any attempt by Landlord to relet the Premises. If the Premises are relet and a
sufficient sum shall not be realized from such reletting [after first deducting
therefrom, for retention by Landlord, the unpaid Base Rent and other amounts
accrued hereunder at the time or reletting, the cost of recovering possession
(including attorneys’ fees and costs of suit), all of the costs and expense of
repairs, changes, alterations, and additions, the expense of such reletting
(including without limitation brokerage fees and leasing commissions) and the
cost of collection of the rent accruing therefrom] to satisfy the rent provided
for in this Lease to be paid, then Tenant shall immediately satisfy and pay any
such deficiency. Any such payments due Landlord shall be made upon demand
therefor from time to time and Tenant agrees that Landlord may file suit to
recover any sums falling due from time to time. Notwithstanding any such
reletting without termination, Landlord may at any time thereafter elect in
writing to terminate this Lease for such previous breach.

 

Exercise by Landlord of any one or more remedies hereunder granted or otherwise
available shall not be deemed to be an acceptance of surrender of the Premises
and/or a termination of this Lease by Landlord, whether by agreement or by
operation of law, it being understood that such surrender and/or termination can
be effected only by the written agreement of Landlord and Tenant. Any law,
usage, or custom to the contrary notwithstanding, Landlord shall have the right
at all times to enforce the provisions of this Lease in strict accordance with
the terms hereof; and the failure of Landlord at any time to enforce its rights
under this Lease strictly in accordance with same shall not be construed as
having created a custom in any way or manner contrary to the specific terms,
provisions, and covenants of this Lease or as having modified the same. Tenant
and Landlord further agree that forbearance or waiver by Landlord to enforce its
rights pursuant to this Lease or at law or in equity, shall not be a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord. To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter as provided for in any statute, or to institute
legal proceedings to that end, and also waives all right of redemption in case
Tenant shall be dispossessed by a judgment or by warrant of any court or judge.
The terms “enter,” “re-enter,” “entry” or “re-entry,” as used in this Lease, are
not restricted to their technical legal meanings. Any reletting of the Premises
shall be on such

 

9



--------------------------------------------------------------------------------

terms and conditions as Landlord in its sole discretion may determine (including
without limitation a term different than the remaining Lease Term, rental
concessions, alterations and repair of the Premises, lease of less than the
entire Premises to any tenant and leasing any or all other portions of the
Project before reletting the Premises). Landlord shall not be liable, nor shall
Tenant’s obligations hereunder be diminished because of, Landlord’s failure to
relet the Premises or collect rent due in respect of such reletting.

 

25. Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary). All obligations of Landlord hereunder shall be construed as
covenants, not conditions; and, except as may be otherwise expressly provided in
this Lease, Tenant may not terminate this Lease for breach of Landlord’s
obligations hereunder. All obligations of Landlord under this Lease will be
binding upon Landlord only during the period of its ownership of the Premises
and not thereafter. The term “Landlord” in this Lease shall mean only the owner,
for the time being of the Premises, and in the event of the transfer by such
owner of its interest in the Premises, such owner shall thereupon be released
and discharged from all obligations of Landlord thereafter accruing, but such
obligations shall be binding during the Lease Term upon each new owner for the
duration of such owner’s ownership. Any liability of Landlord under this Lease
shall be limited solely to its interest in the Project, and in no event shall
any personal liability be asserted against Landlord in connection with this
Lease nor shall any recourse be had to any other property or assets of Landlord.

 

26. Waiver of Jury Trial. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY
OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

27. Subordination. This Lease and Tenant’s interest and rights hereunder are and
shall be subject and subordinate at all times to the lien of any first mortgage,
now existing or hereafter created on or against the Project or the Premises, and
all amendments, restatements, renewals, modifications, consolidations,
refinancing, assignments and extensions thereof, without the necessity of any
further instrument or act on the part of Tenant. Tenant agrees, at the election
of the holder of any such mortgage, to attorn to any such holder. Tenant agrees
within a reasonable time after demand to execute, acknowledge and deliver such
instruments, confirming such subordination and such instruments of attornment as
shall be requested by any such holder. Notwithstanding the foregoing, any such
holder may at any time subordinate its mortgage to this Lease, without Tenant’s
consent, by notice in writing to Tenant, and thereupon this Lease shall be
deemed prior to such mortgage without regard to their respective dates of
execution, delivery or recording and in that event such holder shall have the
same rights with respect to this Lease as though this Lease had been executed
prior to the execution, delivery and recording of such mortgage and had been
assigned to such holder. The term “mortgage” whenever used in this Lease shall
be deemed to include deeds of trust, security assignments and any other
encumbrances, and any reference to the “holder” of a mortgage shall be deemed to
include the beneficiary under a deed of trust.

 

28. Mechanic’s Liens. Tenant has no express or implied authority to create or
place any lien or encumbrance of any kind upon, or in any manner to bind the
interest of Landlord or Tenant in, the Premises or to charge the rentals payable
hereunder for any claim in favor of any person dealing with Tenant, including
those who may furnish materials or perform labor for any construction or
repairs. Tenant covenants and agrees that it will pay or cause to be paid all
sums legally due and payable by it on account of any labor performed or
materials furnished in connection with any work performed on the Premises and
that it will save and hold Landlord harmless from all loss, cost or expense
based on or arising out of asserted claims or liens against the leasehold estate
or against the interest of Landlord in the Premises or under this Lease. Tenant
shall give Landlord immediate written notice of the placing of any lien or
encumbrance against the Premises and cause such lien or encumbrance to be
discharged within 30 days of the filing or recording thereof; provided, however,
Tenant may contest such liens or encumbrances as long as such contest prevents
foreclosure of the lien or encumbrance and Tenant causes such lien or
encumbrance to be bonded or insured over in a manner satisfactory to Landlord
within such 30 day period.

 

29. Estoppel Certificates. Tenant agrees, from time to time, within 10 days
after written request of Landlord, to execute and deliver to Landlord, or
Landlord’s designee, any estoppel certificate requested by Landlord, stating
that this Lease is in full force and effect, the date to which rent has been
paid, that Landlord is not in default

 

10



--------------------------------------------------------------------------------

hereunder (or specifying in detail the nature of Landlord’s default), the
termination date of this Lease and such other matters pertaining to this Lease
as may be requested by Landlord. Tenant’s obligation to furnish each estoppel
certificate in a timely fashion is a material inducement for Landlord’s
execution of this Lease. No cure or grace period provided in this Lease shall
apply to Tenant’s obligations to timely deliver an estoppel certificate. Tenant
hereby irrevocably appoints Landlord as its attorney in fact to execute on its
behalf and in its name any such estoppel certificate if Tenant fails to execute
and deliver the estoppel certificate within 10 days after Landlord’s written
request thereof.

 

30. Environmental Requirements. Except for Hazardous Material contained in
products used by Tenant in de minimis quantities for ordinary cleaning and
office purposes, Tenant shall not permit or cause any party to bring any
Hazardous Material upon the Premises or transport, store, use, generate,
manufacture or release any Hazardous Material in or about the Premises without
Landlord’s prior written consent. Tenant, at its sole cost and expense, shall
operate its business in the Premises in strict compliance with all Environmental
Requirements and shall remediate in a manner satisfactory to Landlord any
Hazardous Materials released on or from the Project by Tenant, its agents,
employees, contractors, subtenants or invitees. Tenant shall complete and
certify to disclosure statements as requested by Landlord from time to time
relating to Tenant’s transportation, storage, use, generation, manufacture or
release of Hazardous Materials on the Premises. The term “Environmental
Requirements” means all applicable present and future statutes, regulations,
ordinances, rules, codes, judgments, orders or other similar enactments of any
governmental authority or agency regulating or relating to health, safety, or
environmental conditions on, under, or about the Premises or the environment,
including without limitation, the following: the Comprehensive Environmental
Response, Compensation and Liability Act; the Resource Conservation and Recovery
Act; and all state and local counterparts thereto, and any regulations or
policies promulgated or issued thereunder. The term “Hazardous Materials” means
and includes any substance, material, waste, pollutant, or contaminant listed or
defined as hazardous or toxic, under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquified natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas). As defined in Environmental Requirements, Tenant is
and shall be deemed to be the “operator” of Tenant’s “facility” and the “owner”
of all Hazardous Materials brought on the Premises by Tenant, its agents,
employees, contractors or invitees, and the wastes, by-products, or residues
generated, resulting, or produced therefrom.

 

Tenant shall indemnify, defend, and hold Landlord harmless from and against any
and all losses (including, without limitation, diminution in value of the
Premises or the Project and loss of rental income from the Project), claims,
demands, actions, suits, damages (including, without limitation, punitive
damages), expenses (including, without limitation, remediation, removal, repair,
corrective action, or cleanup expenses), and costs (including, without
limitation, actual attorneys’ fees, consultant fees or expert fees and
including, without limitation, removal or management of any asbestos brought
into the property or disturbed in breach of the requirements of this Paragraph
30, regardless of whether such removal or management is required by law) which
are brought or recoverable against, or suffered or incurred by Landlord as a
result of any release of Hazardous Materials for which Tenant is obligated to
remediate as provided above or any other breach of the requirements under this
Paragraph 30 by Tenant, its agents, employees, contractors, subtenants,
assignees or invitees, regardless of whether Tenant had knowledge of such
noncompliance. The obligations of Tenant under this Paragraph 30 shall survive
any termination of this Lease.

 

Landlord shall have access to, and a right to perform inspections and tests of,
the Premises to determine Tenant’s compliance with Environmental Requirements,
its obligations under this Paragraph 30, or the environmental condition of the
Premises. Access shall be granted to Landlord upon Landlord’s prior notice to
Tenant and at such times so as to minimize, so far as may be reasonable under
the circumstances, any disturbance to Tenant’s operations. Such inspections and
tests shall be conducted at Landlord’s expense, unless such inspections or tests
reveal that Tenant has not complied with any Environmental Requirement, in which
case Tenant shall reimburse Landlord for the reasonable cost of such inspection
and tests. Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights that Landlord holds against Tenant.

 

31. Rules and Regulations. Tenant shall, at all times during the Lease Term and
any extension thereof, comply with all reasonable rules and regulations at any
time or from time to time established by Landlord covering use of the Premises
and the Project. The current rules and regulations are attached hereto. In the
event of any conflict between said rules and regulations and other provisions of
this Lease, the other terms and provisions of this Lease shall control. Landlord
shall not have any liability or obligation for the breach of any rules or
regulations by other tenants in the Project.

 

11



--------------------------------------------------------------------------------

32. Security Service. Tenant acknowledges and agrees that, while Landlord may
patrol the Project, Landlord is not providing any security services with respect
to the Premises and that Landlord shall not be liable to Tenant for, and Tenant
waives any claim against Landlord with respect to, any loss by theft or any
other damage suffered or incurred by Tenant in connection with any unauthorized
entry into the Premises or any other breach of security with respect to the
Premises.

 

33. Force Majeure. Landlord shall not be held responsible for delays in the
performance of its obligations hereunder when caused by strikes, lockouts, labor
disputes, acts of God, inability to obtain labor or materials or reasonable
substitutes therefor, governmental restrictions, governmental regulations,
governmental controls, delay in issuance of permits, enemy or hostile
governmental action, civil commotion, fire or other casualty, and other causes
beyond the reasonable control of Landlord (“Force Majeure”).

 

34. Entire Agreement. This Lease constitutes the complete agreement of Landlord
and Tenant with respect to the subject matter hereof. No representations,
inducements, promises or agreements, oral or written, have been made by Landlord
or Tenant, or anyone acting on behalf of Landlord or Tenant, which are not
contained herein, and any prior agreements, promises, negotiations, or
representations are superseded by this Lease. This Lease may not be amended
except by an instrument in writing signed by both parties hereto.

 

35. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in terms to such illegal, invalid or unenforceable clause or provision
as may be possible and be legal, valid and enforceable.

 

36. Brokers. Tenant represents and warrants that it has dealt with no broker,
agent or other person in connection with this transaction and that no broker,
agent or other person brought about this transaction, other than the broker, if
any, set forth on the first page of this Lease, and Tenant agrees to indemnify
and hold Landlord harmless from and against any claims by any other broker,
agent or other person claiming a commission or other form of compensation by
virtue of having dealt with Tenant with regard to this leasing transaction.

 

37. Miscellaneous. (a) Any payments or charges due from Tenant to Landlord
hereunder shall be considered rent for all purposes of this Lease.

 

(b) If and when included within the term “Tenant,” as used in this instrument,
there is more than one person, firm or corporation, each shall be jointly and
severally liable for the obligations of Tenant.

 

(c) All notices required or permitted to be given under this Lease shall be in
writing and shall be sent by registered or certified mail, return receipt
requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed to the parties at their addresses below,
and with a copy sent to Landlord at 14100 East 35th Place, Aurora, Colorado
80011 and a copy sent to Tenant’s outside counsel at Browne Rosedale & Lanouette
LLP, 31 St. James Avenue, Suite 830, Boston, MA 02116, Facsimile: (617)
399-6930, Attention: Thomas B. Rosedale. Either party may by notice given
aforesaid change its address for all subsequent notices. Except where otherwise
expressly provided to the contrary, notice shall be deemed given upon delivery.

 

(d) Except as otherwise expressly provided in this Lease or as otherwise
required by law, Landlord retains the absolute right to withhold any consent or
approval.

 

(e) At Landlord’s request from time to time Tenant shall furnish Landlord with
true and complete copies (in all material respects) of its most recent annual
and quarterly financial statements prepared by Tenant or Tenant’s accountants.
Landlord hereby agrees to keep such financial information confidential in
accordance with, and subject to the terms of, a separate written confidentiality
agreement between Landlord and Tenant.

 

(f) Neither this Lease nor a memorandum of lease shall be filed by or on behalf
of Tenant in any public record. Landlord may prepare and file, and upon request
by Landlord Tenant will execute, a memorandum of lease.

 

12



--------------------------------------------------------------------------------

(g) The normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Lease or any exhibits or amendments hereto.

 

(h) The submission by Landlord to Tenant of this Lease shall have no binding
force or effect, shall not constitute an option for the leasing of the Premises,
nor confer any right or impose any obligations upon either party until execution
of this Lease by both parties.

 

(i) Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.

 

(j) Any amount not paid by Tenant within 5 business days after its due date in
accordance with the terms of this Lease shall bear interest from such due date
until paid in full at the lesser of the highest rate permitted by applicable law
or 12 percent per year. It is expressly the intent of Landlord and Tenant at all
times to comply with applicable law governing the maximum rate or amount of any
interest payable on or in connection with this Lease. If applicable law is ever
judicially interpreted so as to render usurious any interest called for under
this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

 

(k) Construction and interpretation of this Lease shall be governed by the laws
of the state in which the Project is located, excluding any principles of
conflicts of laws.

 

(l) Time is of the essence as to the performance of Tenant’s and Landlord’s
obligations under this Lease.

 

(m) All exhibits and addenda attached hereto are hereby incorporated into this
Lease and made a part hereof. In the event of any conflict between such exhibits
or addenda and the terms of this Lease, such exhibits or addenda shall control.

 

(n) In the event Landlord initiates litigation to enforce the terms and
provisions of this Lease and is successful with such litigation in all matters,
except for bankruptcy matters in which case success or failure of such action
shall not apply, the Tenant in such action shall reimburse Landlord for any and
all costs incurred by Landlord in prosecuting such action, including (without
limitation) reasonable attorney’s fees, filing fees, and court costs.

 

38. Landlord’s Lien/Security Interest. Intentionally deleted.

 

39. Limitation of Liability of Trustees, Shareholders, and Officers of ProLogis
and SalesLink Corporation. Any obligation or liability whatsoever of ProLogis, a
Maryland real estate investment trust, or SalesLink Corporation, a Delaware
corporation, which may arise at any time under this Lease or any obligation or
liability which may be incurred by it pursuant to any other instrument,
transaction, or undertaking contemplated hereby shall not be personally binding
upon, nor shall resort for the enforcement thereof be had to the property of,
its trustees, directors, shareholders, officers, employees or agents, regardless
of whether such obligation or liability is in the nature of contract, tort, or
otherwise.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:

 

SalesLink Corporation

     

LANDLORD:

 

ProLogis-North Carolina Limited Partnership, a Delaware limited partnership

 

By: ProLogis-North Carolina (1) Incorporated, a Maryland corporation, its
General Partner

By:  

/s/    Bryce C Boothby

--------------------------------------------------------------------------------

      By:  

/s/    Daryl H. Mechem

--------------------------------------------------------------------------------

Name:

  Bryce C. Boothby Jr.      

Name:

  Daryl H. Mechem

Title:

  President      

Title:

  Senior Vice President

 

Address:

 

425 Medford Street

 

Charlestown, MA 02129-1420

     

 

Address:

 

8102 Zionsville Road

 

Indianapolis, IN 46268

 

14



--------------------------------------------------------------------------------

Rules and Regulations

 

1. The sidewalk, entries, and driveways of the Project shall not be obstructed
by Tenant, or its agents, or used by them for any purpose other than ingress and
egress to and from the Premises.

 

2. Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.

 

3. Except for seeing-eye dogs, no animals shall be allowed in the offices,
halls, or corridors in the Project.

 

4. Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

 

5. If Tenant desires telegraphic, telephonic or other electric connections in
the Premises, Landlord or its agent will direct the electrician as to where and
how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant’s expense.

 

6. Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease. The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited. Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

 

7. Parking any type of recreational vehicles is specifically prohibited on or
about the Project. Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time. In the
event that a vehicle is disabled, it shall be removed within 48 hours. All
vehicles shall be parked in the designated parking areas in conformity with all
signs and other markings. All parking will be open parking, and no reserved
parking, numbering or lettering of individual spaces will be permitted except as
specified by Landlord.

 

8. Tenant shall use reasonable best efforts to maintain the Premises free from
rodents, insects and other pests.

 

9. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

 

10. Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

 

11. Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

 

12. Except as otherwise permitted under the Lease, Tenant shall not permit
storage outside the Premises, including without limitation, outside storage of
non-operable trucks and other non-operable vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

 

13. All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

 

14. No auction, public or private, will be permitted on the Premises or the
Project.

 

15. No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

 

15



--------------------------------------------------------------------------------

16. The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Premises.

 

17. Tenant shall ascertain from Landlord the maximum amount of electrical
current which can safely be used in the Premises, taking into account the
capacity of the electrical wiring in the Project and the Premises and the needs
of other tenants, and shall not use more than such safe capacity. Landlord’s
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.

 

18. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

 

19. Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 

16



--------------------------------------------------------------------------------

ADDENDUM 1

 

BASE RENT ADJUSTMENTS

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED OCTOBER 31, 2003, BETWEEN

PROLOGIS-NORTH CAROLINA LIMITED PARTNERSHIP

and

SALESLINK CORPORATION

 

Base Rent shall equal the following amounts for the respective periods set forth
below:

 

Months

--------------------------------------------------------------------------------

   Monthly
Base Rent


--------------------------------------------------------------------------------

 

Commencement Date through Month 3

   $ 0.00 *

Month 4 through Month 63

   $ 14,880.00  

 

* Tenant shall not be responsible for the payment of Base Rent during Months 1
through 3 of the Lease Term; provided, however, Tenant shall remain obligated
for the payment of Operating Expenses during Months 1 through 3 of the Lease
Term.

 

17



--------------------------------------------------------------------------------

ADDENDUM 2

 

CONSTRUCTION

(ALLOWANCE AMORTIZED)

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED OCTOBER 31, 2003, BETWEEN

PROLOGIS-NORTH CAROLINA LIMITED PARTNERSHIP

and

SALESLINK CORPORATION

 

(a) Landlord agrees to furnish or perform those items of construction and those
improvements (the “Initial Improvements”) specified below:

 

General:

 

  1. All necessary labor, supervision, materials and equipment as necessary to
complete the scope of work as described.

 

  2. Architectural services as required for submittal to local building
authorities.

 

Office (Please refer to Exhibit C):

 

  1. Demolition of the existing interior office partitions and the existing
first floor open office floor covering to accommodate the proposed floor layout.

 

  2. Demolition of two (2) door openings in the existing concrete block walls to
accommodate the proposed floor layout.

 

  3. Demolition of a sanitary plumbing trench to connect the proposed sanitary
plumbing fixtures to the existing sanitary plumbing main.

 

  4. Forming, placing and finishing of a sanitary plumbing trench.

 

  5. Structural support steel as required for the proposed roof-top HVAC
equipment.

 

  6. Furnishing and installing two (2) 48” base cabinets, three (3) 48” wall
cabinets and twenty (20) lineal feet of plastic laminate countertops.

 

  7. Furnishing and installing nine (9) prefinished birch doors in painted
hollow metal doorframes. Relocation of the existing wood door frames to
accommodate the new floor layout.

 

  8. A new office/warehouse separation wall constructed to a height of 12’.

 

  9. Construction of a 42” high drywall metal stud partition to form the
security closet. Furnishing and installing 2-8’ 12” deep melamime shelves and
one (1) 12” 8’ long plastic laminate countertop.

 

  10. Construction of all new interior office partitions as shown.

 

  11. Insulation of all new interior partitions with 3” batt insulation.

 

  12. A new 2’x4’ acoustical ceiling and tile through the new office area.

 

  13. Furnishing and installing Landlord standard floor coverings throughout the
entire first floor office areas.

 

  14. Painting of the proposed office area with two (2) coats of a low sheen
latex paint.

 

  15. Furnishing and installing new baked enamel toilet partitions in the
restrooms as shown.

 

  16. Furnishing and installing ADA toilet accessories for the restrooms as
proposed.

 

  17. Installation of a new contingent of sprinkler piping and sprinkler heads
in sizes and locations as required by code in the new office area.

 

  18. Furnishing and installing eight (8) new water closets, six (6) new
lavatories, two (2) urinals, one (1) 40-gallon hot water heater, one (1)
drinking fountain, two (2) showers and one (1) double bowl stainless steel sink.

 

18



--------------------------------------------------------------------------------

  19. A new 6.5-ton capacity packaged roof top unit will be installed to provide
heating and cooling for the proposed office area addition.

 

  20. Furnishing and installing a new electrical panel in the existing office
area to serve the proposed office addition.

 

  21. Lighting for the office area will be provided through the use of 2’x4’
lay-in type foot candles of lighting at three foot above the finished floor
elevation.

 

  22. Furnishing and installing duplex electrical outlets at the rate of one
outlet per 120 square feet.

 

  23. Furnishing and installing telephone/data boxes with pull strings in
locations throughout the office.

 

Warehouse:

 

  1. Furnishing and installing ten (10) chains hung 8’ florescent light fixtures
over the proposed assembly areas on a common switch located near the existing
electrical panel.

 

  2. Demolition and removal of an additional 2’ in height of the existing
precast wall panel containing an existing 8’x8’ overhead door.

 

  3. Demolition and removal of the existing exterior precast concrete door
canopies at each location.

 

  4. Furnishing and installing additional overhead door track and adding an
additional section to the existing overhead door.

 

  5. At the employee entry way leading into the locker room/security area,
Landlord shall encase the stairway with drywall and apply two coats of white
latex paint. This shall be done in an effort to brighten and improve the
appearance of this employee entrance.

 

Expanded Parking Area (please refer to Exhibit D):

 

  1. Furnishing civil design services as required to perform drainage
calculations and completed civil documents as required for submittal to local
building authorities.

 

  2. ILP permit as required for paved area construction.

 

  3. Mass excavation work to required pavement depth.

 

  4. Finish grading of the slopes of the topsoil adjacent to the new paved area.

 

  5. Placing and compacting 6” of No. 53 stone base.

 

  6. Placing and compacting 2” of HAC binder course and 1” of HAC surface
course.

 

  7. Stripping of the new parking areas for twenty-seven (27) additional parking
spaces.

 

Landlord shall pay for the Initial Improvements up to a maximum amount of
$150,000.00, and in no event shall Landlord have any obligation to pay for any
costs of the Initial Improvements in excess of such amount. If the cost of the
Initial Improvements exceeds such amount, such overage shall be borne by Tenant,
and repaid to Landlord, together with interest at 11% per annum, in equal
monthly installments over the Lease Term; provided, however, in no event shall
Landlord be obligated to amortize any portion of such overage in excess of
$10,000.00, and any estimated overage in excess of such amount shall be paid by
Tenant to Landlord before Landlord begins constructing the Initial Improvements.
Upon completion the parties shall make an adjusting payment between them.

 

Landlord may collect a construction management fee, payable by Tenant within 30
days following receipt of Landlord’s invoice from time to time throughout the
period of construction of the Initial Improvements, which such fee shall be
calculated based upon the scope of work of the Initial Improvements as described
herein, taking into account costs generally payable for similar services within
the market area in which the Project is located. All parties hereby acknowledge
that such construction management fee shall not be included as part of the
allowance for the Initial Improvements as set forth herein.

 

(b) If Tenant shall desire any changes, Tenant shall so advise Landlord in
writing and Landlord shall determine whether such changes can be made in a
reasonable and feasible manner. Any and all costs of reviewing

 

19



--------------------------------------------------------------------------------

any requested changes, and any and all costs of making any changes to the
Initial Improvements which Tenant may request and which Landlord may agree to
shall be at Tenant’s sole cost and expense and shall be paid to Landlord upon
demand and before execution of the change order.

 

(c) Landlord shall proceed with and complete the construction of the Initial
Improvements. As soon as such improvements have been Substantially Completed,
Landlord shall notify Tenant in writing of the date that the Initial
Improvements were Substantially Completed. Such date, unless an earlier date is
specified as the Commencement Date in this Lease or otherwise agreed to in
writing between Landlord and Tenant, shall be the “Commencement Date,” unless
the completion of such improvements was delayed due to any act or omission of,
or delay caused by, Tenant including, without limitation, Tenant’s failure to
approve plans, complete submittals or obtain permits within the time periods
agreed to by the parties or as reasonably required by Landlord, in which case
the Commencement Date shall be the date such improvements would have been
completed but for the delays caused by Tenant. The Initial Improvements shall be
deemed substantially completed (“Substantially Completed”) when, in the opinion
of the construction manager (whether an employee or agent of Landlord or a third
party construction manager) (“Construction Manager”), the Premises are
substantially completed except for punch list items which do not prevent in any
material way the use of the Premises for the purposes for which they were
intended. In the event Tenant, its employees, agents, or contractors cause
construction of such improvements to be delayed, the date of Substantial
Completion shall be deemed to be the date that, in the opinion of the
Construction Manager, Substantial Completion would have occurred if such delays
had not taken place. Without limiting the foregoing, Tenant shall be solely
responsible for delays caused by Tenant’s request for any changes in the plans,
Tenant’s request for long lead items or Tenant’s interference with the
construction of the Initial Improvements, and such delays shall not cause a
deferral of the Commencement Date beyond what it otherwise would have been.
After the Commencement Date Tenant shall, upon demand, execute and deliver to
Landlord a letter of acceptance of delivery of the Premises. In the event of any
dispute as to the Initial Improvements, including the Commencement Date, the
certificate of the Construction Manager shall be conclusive absent manifest
error.

 

(d) The failure of Tenant to take possession of or to occupy the Premises shall
not serve to relieve Tenant of obligations arising on the Commencement Date or
delay the payment of rent by Tenant. Subject to applicable ordinances and
building codes governing Tenant’s right to occupy or perform in the Premises,
Tenant shall be allowed to install its tenant improvements, machinery,
equipment, fixtures, or other property on the Premises during the final stages
of completion of construction provided that Tenant does not thereby interfere
with the completion of construction or cause any labor dispute as a result of
such installations, and provided further that Tenant does hereby agree to
indemnify, defend, and hold Landlord harmless from any loss or damage to such
property, and all liability, loss, or damage arising from any injury to the
Project or the property of Landlord, its contractors, subcontractors, or
materialmen, and any death or personal injury to any person or persons arising
out of such installations, unless any such loss, damage, liability, death, or
personal injury was caused by Landlord’s negligence. Any such occupancy or
performance in the Premises shall be in accordance with the provisions governing
Tenant-Made Alterations and Trade Fixtures in the Lease, and shall be subject to
Tenant providing to Landlord satisfactory evidence of insurance for personal
injury and property damage related to such installations and satisfactory
payment arrangements with respect to installations permitted hereunder. Delay in
putting Tenant in possession of the Premises shall not serve to extend the term
of this Lease or to make Landlord liable for any damages arising therefrom.

 

(e) Except for incomplete punch list items, Tenant upon the Commencement Date
shall have and hold the Premises as the same shall then be without any liability
or obligation on the part of Landlord for making any further alterations or
improvements of any kind in or about the Premises.

 

20



--------------------------------------------------------------------------------

ADDENDUM 3

 

CANCELLATION OPTION

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED OCTOBER 31, 2003, BETWEEN

PROLOGIS-NORTH CAROLINA LIMITED PARTNERSHIP

and

SALESLINK CORPORATION

 

In the event Tenant loses its contract with Personal Systems Group (PSG) for
distribution in support of Hewlett-Packard’s Indianapolis facility and provided
no uncured Event of Default shall then exist and no condition shall then exist
which with the passage of time or giving of notice, or both, would constitute an
Event of Default, Tenant shall have the right at any time on or after August 1,
2006 to send Landlord written notice (the “Termination Notice”) that Tenant has
elected to terminate this Lease effective six (6) months thereafter.

 

If Tenant elects to terminate this Lease pursuant to the immediately preceding
sentence, the effectiveness of such termination shall be conditioned upon Tenant
paying to Landlord all unamortized Initial Improvements costs (for calculation
purposes $150,000.00 shall be fully amortized at 11% over the 63 month term) and
unearned commissions (for calculation purposes, 6% of the gross rental proceeds)
together with a sum equal to three (3) months gross rent payable
contemporaneously with Tenant’s delivery of the Termination Notice to Landlord.
Such amount is consideration for Tenant’s option to terminate and shall not be
applied to rent or any other obligation of Tenant. Landlord and Tenant shall be
relieved of all obligations accruing under this Lease after the effective date
of such termination but not any obligations accruing under the Lease prior to
the effective date of such termination.

 

21



--------------------------------------------------------------------------------

ADDENDUM 4

 

OPTION TO EXPAND AT EXISTING RATE

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED OCTOBER 31, 2003, BETWEEN

PROLOGIS-NORTH CAROLINA LIMITED PARTNERSHIP

and

SALESLINK CORPORATION

 

(a) The following terms shall have the following meanings:

 

(i) The “Option Space” shall mean the adjacent and contiguous space to the
Premises consisting of approximately 32,000 square feet commonly known as 7953
Zionsville Road, Indianapolis, Indiana 45268 and as shown on Exhibit B.

 

(ii) The “Option Space Commencement Date” shall mean 30 days following
Landlord’s receipt of Tenant’s Notice (as defined below).

 

(b) Provided that as of the date Tenant exercises its rights hereunder, (x)
Tenant is the Tenant originally named herein (or a Tenant Affiliate or a
permitted assignee), (y) Tenant (or a Tenant Affiliate or a permitted assignee)
actually occupies all of the Premises originally demised under this Lease and
any premises added to the Premises, and (z) no uncured Event of Default or event
which but for the passage of time or the giving of notice, or both, would
constitute an Event of Default has occurred and is continuing, Tenant shall have
the option to include the Option Space as part of the Premises commencing on the
Option Space Commencement Date. If Tenant exercises its right to include the
Option Space as part of the Premises, Tenant shall lease the Option Space upon
all the terms and conditions of the Lease, including the Base Rent provided
therein; provided, however, Tenant shall not be entitled to any allowances,
credits, or abatements with respect thereto, and provided, further, that
Landlord shall pay for certain improvements to the Option Space, as mutually
agreed upon by the parties, up to a maximum amount of $10,000, and except that
Landlord shall deliver all building and mechanical systems servicing the Option
Space in good working order, including (without limitation) the dock levelers
and HVAC.

 

(c) In addition to its obligation to pay Base Rent (as determined herein),
Tenant shall reimburse and pay Landlord with respect to the Option Space in the
same manner as set forth in the Lease with respect to Operating Expenses and
other items reimbursable by Tenant. Effective as of the Option Space
Commencement Date, Tenant’s Proportionate Share shall be redetermined by
Landlord’s architect or construction manager based upon the total floor area of
the Premises (including the Option Space) in proportion to the total floor area
in the Building and the Project.

 

(d) If Tenant desires to exercise its option for the Option Space, Tenant must
deliver 30 days’ prior written notice of the effective date of such exercise to
Landlord at any time during the Lease Term (“Tenant’s Notice”), subject to the
Right of First Refusal as set forth in Addendum 5 attached hereto. Time shall be
of the essence with respect to the giving of Tenant’s Notice. If Tenant
exercises its Right of First Refusal, or declines such space as specified
thereunder, Tenant’s rights under this Addendum shall be null and void.

 

(e) Except as otherwise set forth herein, Tenant agrees to accept the Option
Space in its condition and state of repair existing as of the Option Space
Commencement Date and understands and agrees that Landlord shall not be required
to perform any work, supply any materials, or incur any expense to prepare such
space for Tenant’s occupancy.

 

22



--------------------------------------------------------------------------------

ADDENDUM 5

 

RIGHT OF FIRST REFUSAL

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED OCTOBER 31, 2003, BETWEEN

PROLOGIS-NORTH CAROLINA LIMITED PARTNERSHIP

and

SALESLINK CORPORATION

 

(a) “Offered Space” shall mean the adjacent and contiguous space to the Premises
consisting of approximately 32,000 square feet commonly known as 7953 Zionsville
Road, Indianapolis, Indiana 46268 and as shown on Exhibit B.

 

(b) Provided that Tenant has not exercised its Option to Expand pursuant to the
provisions of Addendum 4 attached hereto, and provided further that as of the
date of the giving of Landlord’s Notice, (x) Tenant is the Tenant originally
named herein (or a Tenant Affiliate or a permitted assignee), (y) Tenant (or a
Tenant Affiliate or a permitted assignee) actually occupies all of the Premises
originally demised under this Lease and any premises added to the Premises, and
(z) no uncured Event of Default or event which but for the passage of time or
the giving of notice, or both, would constitute an Event of Default has occurred
and is continuing, if at any time during the Lease Term any lease for any
portion of the Offered Space shall expire and if Landlord intends to enter into
a lease (the “Proposed Lease”) for such Offered Space with anyone (a “Proposed
Tenant”) other than the tenant then occupying such space (or its affiliates)
Landlord shall first offer to Tenant the right to lease the Offered Space upon
all the terms and conditions of the Proposed Lease, except that Landlord shall
pay for certain improvements to the Offered Space, as mutually agreed upon by
the parties, up to a maximum amount of $10,000, and except that Landlord shall
deliver all building and mechanical systems servicing the Offered Space in good
working order, including (without limitation) the dock levelers and HVAC.

 

(c) Such offer shall be made by Landlord to Tenant in a written notice
(hereinafter called the “Offer Notice”) which offer shall designate the space
being offered and shall specify the terms for such Offered Space which shall be
the same as those set forth in the Proposed Lease. Tenant may accept the offer
set forth in the Offer Notice by delivering to Landlord an unconditional
acceptance (hereinafter called “Tenant’s Notice”) of such offer within 10
business days after delivery by Landlord of the Offer Notice to Tenant. Time
shall be of the essence with respect to the giving of Tenant’s Notice. If Tenant
does not accept (or fails to timely accept) an offer made by Landlord pursuant
to the provisions of this Addendum with respect to the Offered Space designated
in the Offer Notice, Landlord shall be under no further obligation with respect
to such space by reason of this Addendum. In order to send the Offer Notice,
Landlord does not need to have negotiated a complete lease with the Proposed
Tenant but may merely have agreed upon the material economic terms for the
Proposed Lease, and Tenant must make its decision with respect to the Offered
Space as long as it has received a description of such material economic terms.

 

(d) Tenant must accept all Offered Space offered by Landlord at any one time if
it desires to accept any of such Offered Space and may not exercise its right
with respect to only part of such space. In addition, if Landlord desires to
lease more than just the Offered Space to one tenant, Landlord may offer to
Tenant pursuant to the terms hereof all such space which Landlord desires to
lease, and Tenant must exercise its rights hereunder with respect to all such
space and may not insist on receiving an offer for just the Offered Space.

 

23



--------------------------------------------------------------------------------

ADDENDUM 6

 

ONE RENEWAL OPTION AT MARKET

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED OCTOBER 31, 2003, BETWEEN

PROLOGIS-NORTH CAROLINA LIMITED PARTNERSHIP

and

SALESLINK CORPORATION

 

(a) Provided that as of the time of the giving of the Extension Notice and the
Commencement Date of the Extension Term, (x) Tenant is the Tenant originally
named herein (or a Tenant Affiliate or a permitted assignee), (y) Tenant (or a
Tenant Affiliate or a permitted assignee) actually occupies all of the Premises
initially demised under this Lease and any space added to the Premises, and (z)
no uncured Event of Default exists or would exist but for the passage of time or
the giving of notice, or both; then Tenant shall have the right to extend the
Lease Term for an additional term of 3 years (such additional term is
hereinafter called the “Extension Term”) commencing on the day following the
expiration of the Lease Term (hereinafter referred to as the “Commencement Date
of the Extension Term”). Tenant shall give Landlord notice (hereinafter called
the “Extension Notice”) of its election to extend the term of the Lease Term at
least 6 months, but not more than 12 months, prior to the scheduled expiration
date of the Lease Term.

 

(b) The Base Rent payable by Tenant to Landlord during the Extension Term shall
be the greater of (i) the Base Rent applicable to the last year of the initial
Lease Term and (ii) the then prevailing market rate for comparable space in the
Project and comparable buildings in the vicinity of the Project, taking into
account the size of the Lease, the length of the renewal term, market
escalations and the credit of Tenant. The Base Rent shall not be reduced by
reason of any costs or expenses saved by Landlord by reason of Landlord’s not
having to find a new tenant for such premises (including, without limitation,
brokerage commissions, costs of improvements, rent concessions or lost rental
income during any vacancy period). In the event Landlord and Tenant fail to
reach an agreement on such rental rate and execute the Amendment (defined below)
at least 6 months prior to the expiration of the Lease, then Tenant’s exercise
of the renewal option shall be deemed withdrawn and the Lease shall terminate on
its original expiration date.

 

(c) The determination of Base Rent does not reduce the Tenant’s obligation to
pay or reimburse Landlord for Operating Expenses and other reimbursable items as
set forth in the Lease, and Tenant shall reimburse and pay Landlord as set forth
in the Lease with respect to such Operating Expenses and other items with
respect to the Premises during the Extension Term without regard to any cap on
such expenses set forth in the Lease.

 

(d) Except for the Base Rent as determined above, Tenant’s occupancy of the
Premises during the Extension Term shall be on the same terms and conditions as
are in effect immediately prior to the expiration of the initial Lease Term;
provided, however, Tenant shall have no further right to any allowances, credits
or abatements or any options to expand, contract, renew or extend the Lease.

 

(e) If Tenant does not give the Extension Notice within the period set forth in
paragraph (a) above, Tenant’s right to extend the Lease Term shall automatically
terminate. Time is of the essence as to the giving of the Extension Notice.

 

(f) Landlord shall have no obligation to refurbish or otherwise improve the
Premises for the Extension Term. The Premises shall be tendered on the
Commencement Date of the Extension Term in “as-is” condition.

 

(g) If the Lease is extended for the Extension Term, then Landlord shall prepare
and Tenant shall execute an amendment to the Lease confirming the extension of
the Lease Term and the other provisions applicable thereto (the “Amendment”).

 

(h) If Tenant exercises its right to extend the term of the Lease for the
Extension Term pursuant to this Addendum, the term “Lease Term” as used in the
Lease, shall be construed to include, when practicable, the Extension Term
except as provided in (d) above.

 

24



--------------------------------------------------------------------------------

ADDENDUM 7

 

MISCELLANEOUS PROVISIONS

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED OCTOBER 31, 2003, BETWEEN

PROLOGIS-NORTH CAROLINA LIMITED PARTNERSHIP

and

SALESLINK CORPORATION

 

Landlord shall warrant the existing HVAC system serving the Premises throughout
the first 12 months of the primary Lease Term. Warranty shall require Landlord
to cover the costs associated with the repair and or replacement of major HVAC
components in excess of $1,000.00 per unit, per occurrence. Warranty shall be
valid for defects or failures in materials or workmanship only. Warranty shall
not cover damage due to Tenant negligence. Negligence shall include, but not be
limited to, Tenant’s failure to comply with the terms of the required HVAC
maintenance e contract outlined in Paragraph 11 and Addendum 7 of this Lease.

 

25



--------------------------------------------------------------------------------

ADDENDUM 8

 

HVAC MAINTENANCE CONTRACT

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED OCTOBER 31, 2003, BETWEEN

PROLOGIS-NORTH CAROLINA LIMITED PARTNERSHIP

and

SALESLINK CORPORATION

 

Paragraph 11, captioned “TENANT REPAIRS,” is revised to include the following:

 

Tenant agrees to enter into and maintain through the term of the Lease, a
regularly scheduled preventative maintenance/service contract for servicing all
hot water, heating and air conditioning systems and equipment within the
Premises. Landlord requires a qualified HVAC contractor perform this work. A
certificate must be provided to the Landlord upon occupancy of the leased
Premises.

 

The service contract must become effective within thirty (30) days of occupancy,
and service visits should be performed on a quarterly basis. Landlord suggests
that Tenant send the following list to a qualified HVAC contractor to be assured
that these items are included in the maintenance contract:

 

  1. Adjust belt tension;

 

  2. Lubricate all moving parts, as necessary;

 

  3. Inspect and adjust all temperature and safety controls;

 

  4. Check refrigeration system for leaks and operation;

 

  5. Check refrigeration system for moisture;

 

  6. Inspect compressor oil level and crank case heaters;

 

  7. Check head pressure, suction pressure and oil pressure;

 

  8. Inspect air filters and replace when necessary;

 

  9. Check space conditions;

 

  10. Check condensate drains and drain pans and clean, if necessary;

 

  11. Inspect and adjust all valves;

 

  12. Check and adjust dampers;

 

  13. Run machine through complete cycle.

 

26



--------------------------------------------------------------------------------

ADDENDUM 9

 

MOVE-OUT CONDITIONS

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED OCTOBER 31, 2003, BETWEEN

PROLOGIS-NORTH CAROLINA LIMITED PARTNERSHIP

and

SALESLINK CORPORATION

 

Per Paragraph 21, Tenant is obligated to check and address prior to move-out of
the Premises the following items. Landlord expects to receive the Premises in a
well maintained condition, with normal wear and tear of certain areas
acceptable. The following list is designed to assist Tenant in the move-out
procedures but is not intended to be all inclusive.

 

1. All lighting is to be placed into good working order. This includes
replacement of bulbs, ballasts, and lenses as needed.

 

2. All truck doors and dock levelers should be serviced and placed in good
operating order. This would include the necessary replacement of any dented
truck door panels and adjustment of door tension to insure proper operation. All
door panels which are replaced need to be painted to match the Building
standard.

 

3. All structural steel columns in the warehouse and office should be inspected
for damage. Repairs of this nature should be pre-approved by the Landlord prior
to implementation.

 

4. Heating/air-conditioning systems should be placed in good working order,
including the necessary replacement of any parts to return the unit to a well
maintained condition. This includes warehouse heaters and exhaust fans. Upon
move-out, Landlord will have an exit inspection performed by a certified
mechanical contractor to determine the condition.

 

5. All holes in the sheet rock walls should be repaired prior to move-out.

 

6. The carpets and vinyl tiles should be in a clean condition and should not
have any holes or chips in them. Landlord will accept normal wear on these items
provided they appear to be in a maintained condition.

 

7. Facilities should be returned in a clean condition which would include
cleaning of the coffee bar, restroom areas, windows, and other portions of the
space.

 

8. The warehouse should be in broom clean condition with all inventory and
racking removed. There should be no protrusion of anchors from the warehouse
floor and all holes should be appropriately patched. If machinery/equipment is
removed, the electrical lines should be properly terminated at the nearest
junction box.

 

9. All exterior windows with cracks or breakage should be replaced.

 

10. The Tenant shall provide keys for all locks on the Premises, including front
doors, rear doors, and interior doors.

 

11. Items that have been added by the Tenant and affixed to the Building will
remain the property of Landlord, unless agreed otherwise. This would include but
is not limited to mini-blinds, air conditioners, electrical, water heaters,
cabinets, flooring, etc. Please note that if modifications have been made to the
space, such as the addition of office areas, Landlord retains the right to have
the Tenant remove these at Tenant’s expense.

 

12. All electrical systems should be left in a safe condition that conforms to
code. Bare wires and dangerous installations should be corrected prior to
move-out.

 

27



--------------------------------------------------------------------------------

13. All plumbing fixtures should be in good working order, including the water
heater. Faucets and toilets should not leak.

 

14. All dock bumpers must be left in place and well secured.

 

28



--------------------------------------------------------------------------------

ADDENDUM 10

 

ASSIGNMENT AND SUBLETTING (CONSENT)

 

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED OCTOBER 31, 2003, BETWEEN

PROLOGIS-NORTH CAROLINA LIMITED PARTNERSHIP

and

SALESLINK CORPORATION

 

(a) Landlord shall not unreasonably withhold, delay or condition its consent to
Tenant’s request for permission to assign the Lease or sublease all or part of
the Premises. It shall be reasonable for the Landlord to withhold its consent to
any assignment or sublease in any of the following instances:

 

(i) The assignee does not have a net worth calculated according to generally
accepted accounting principles at least equal to the greater of the net worth of
Tenant immediately prior to such assignment or the net worth of the Tenant at
the time it executed the Lease;

 

(ii) The intended use of the Premises by the assignee or sublessee is not
reasonably satisfactory to Landlord;

 

(iii) The intended use of the Premises by the assignee or sublessee would
materially increase the pedestrian or vehicular traffic to the Premises or the
Project;

 

(iv) Occupancy of the Premises by the assignee or sublessee would, in Landlord’s
opinion, violate any agreement binding upon Landlord or the Project with regard
to the identity of tenants, usage in the Project, or similar matters;

 

(v) The identity or business reputation of the assignee or sublessee will, in
the good faith judgment of Landlord, tend to damage the goodwill or reputation
of the Project;

 

(vi) The assignment or sublease is to another tenant in the Project and is at
rates which are below those charged by Landlord for comparable space in the
Project;

 

(vii) In the case of a sublease, the subtenant has not acknowledged that the
Lease controls over any inconsistent provision in the sublease; or

 

(viii) The proposed assignee or sublessee is a government entity.

 

The foregoing criteria shall not exclude any other reasonable basis for Landlord
to refuse its consent to such assignment or sublease.

 

(b) Any approved assignment or sublease shall be expressly subject to the terms
and conditions of this Lease.

 

(c) Tenant shall provide to Landlord all information concerning the assignee or
sublessee as Landlord may reasonably request.

 

(d) Landlord may revoke its consent immediately and without notice if, as of the
effective date of the assignment or sublease, an uncured Event of Default under
the Lease exists on such effective date of the assignment or sublease.

 

(e) Intentionally deleted.

 

29